3/31/2020                                         Fwd: Daniel
                        Case 1:18-cr-00834-PAE Document       HernadezFiled
                                                           445-2       #86335-054
                                                                             03/31/20 Page 1 of 2
     From:     Elis Pacheco <elis@digitallaunch.com>
        To:    lazzarolaw <lazzarolaw@aol.com>
   Subject:    Fwd: Daniel Hernadez #86335-054
      Date:    Tue, Mar 31, 2020 2:22 pm


  Lance,

  I understand that we are all hopeful that a compassionate release may be granted by BOP but it seems as if
  Danny is stuck in a donut hole on who’s custody he belongs to and who can grant him that release to avoid him
  possibly contracting Covid-19 with his Asthma condition.


  Warmest regards,


  Elis Pacheco
  Managing Director
  Digital Launch
  (646) 290-8585 work
  (917) 337-0152 mobile
  https://www.linkedin.com/in/elispacheco



            Begin forwarded message:

            From: "Shannon Robbins" <srobbins@bop.gov>
            Subject: Re: Daniel Hernadez #86335-054
            Date: March 31, 2020 at 1:52:52 PM EDT
            To: "Elis Pacheco" <elis@digitallaunch.com>

            Mr. Pacheco,

            Mr. Hernandez is currently housed at the GEO facility in the custody of
            the US Marshals Service. We do not have any authority or oversight of
            his case as he is not in a BOP facility. If the Court orders a
            compassionate release for him, that information will be provided to the
            US Marshals Service and the GEO facility for processing.

            I am hopeful this information will be helpful.


            Shannon

            Shannon Robbins, Section Chief
            Designation and Sentence Computation Center
            346 Marine Forces Drive
            Grand Prairie, Texas 75051
            Phone: 972-352-4405
            Email: srobbins@bop.gov




                                    Elis Pacheco <elis@digitallaunch.com> 3/31/2020 12:44 PM >>>

            Hey Shannon,


https://mail.aol.com/webmail-std/en-us/PrintMessage                                                               1/7
3/31/2020                                           Fwd: Daniel
                          Case 1:18-cr-00834-PAE Document       HernadezFiled
                                                             445-2       #86335-054
                                                                               03/31/20 Page 2 of 2
            I hope you, your family and co-workers are all in the best of health.


            Shannon quick question, because Danny is in a GEO facility and not BOP,
            technically he wouldn’t be able to be given a compassionate release by
            BOP correct?




            Warmest regards,



            Elis Pacheco
            Managing Director
            Digital Launch
            (646) 290-8585 work
            (917) 337-0152 mobile
            https://protect2.fireeye.com/v1/url?k=8b46a0ce-d72d70c5-8b41842b-0cc47adc5fd8-
            ae147d49028e54cd&q=1&e=03a814bd-f363-4640-b3b1-
            06870abbc00c&u=https%3A%2F%2Fwww.linkedin.com%2Fin%2Felispacheco
            <https://protect2.fireeye.com/v1/url?k=e33b87a2-bf5057a9-e33ca347-0cc47adc5fd8-
            dde3860bb5a46276&q=1&e=03a814bd-f363-4640-b3b1-
            06870abbc00c&u=https%3A%2F%2Fwww.linkedin.com%2Fin%2Felispacheco>




                     On Mar 11, 2020, at 9:58 PM, Shannon Robbins <srobbins@bop.gov>

            wrote:


                     Mr. Pacheco,

                     I have communicated with Mr. Longyear and he requested the

            designation

                     to a BOP facility be canceled. I am hopeful this will resolve the
                     concerns you expressed regarding his placement at one of our

            facilities.

                     If you have questions, please do not hesitate to contact me.

                     Thanks,
                     Shannon

                     Shannon Robbins, Section Chief
                     Designation and Sentence Computation Center
                     346 Marine Forces Drive
                     Grand Prairie, Texas 75051
                     Phone: 972-352-4405
                     Email: srobbins@bop.gov <mailto:srobbins@bop.gov>




                                            Elis Pacheco <elis@digitallaunch.com

            <mailto:elis@digitallaunch.com>> 3/10/2020 4:47 PM >>>


https://mail.aol.com/webmail-std/en-us/PrintMessage                                                   2/7
